Title: To James Madison from Joseph Jones, 17 January 1781
From: Jones, Joseph
To: Madison, James


Dr. Sr.
17th. Janry 1781
I was in doubt whether to write you by this post or not as I intend seting out in a day or two for Philadelphia and should probably have the pleasure of taking you by the hand before my Letter wod. arrive but as we have yet in this quarter recd. no certain account of the departure of the Enemy and it is reported they intend paying us a visit up Potomack I may possibly delay my Journey a few days to see the event of this affair.
We hear they have done great injury to the Houses of Col. Harrison of Berkely and carryed away all his valuable Negros. If they attempt to visit Fredericksburg I believe they will have reason to repent the Enterprise as there now is there and in the Neighbourhood a considerable Force and a further reinforcemt. expected to Day. I have I confess no expectatio[n] they will come up Potomack River. their Force is inadequate to any attack where the Country has been previously alarmed which is here and I believe in most other parts the case. If they do us any injury it must be by plundering private persons of their property along the Shores and receiving the Negros who may run away and join them. It is not improbable this days Post may bring us information of their departure. I hav[e] a Letter from Col. Anthony Thornton f[or] you with I presume the Cash inclosed you advanced his Son. The Assembly have come to a set [of] Resolutions relinquishing to the United States the Lands beyond the Ohio upon certain conditions. They have also changed the allowance to the Delegates to 46/ specie P day.
I am Dr. Sr. Yr. aff Friend & Sevt.
Jos: Jones
Be pleased to renew a Ticket in the Lottery for Mrs. H. Battaile No. 12153 a price of 40 doll and for J. J. the number inclosed.
